Citation Nr: 0010717	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been presented for the 
purpose of reopening a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to December 
1945.  He died in December 1991.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 determination in which the 
appellant was informed by the VA Regional Office (the RO) 
that entitlement to service connection for the cause of the 
veteran's death had previously been denied by the RO in 
January 1992.  She was further advised that since she had not 
appealed that determination in a timely manner, it became 
final and that new and material evidence would be required to 
reopen the claim.  The appellant filed a Notice of 
Disagreement.  In October 1993, a Statement of the Case was 
issued in which it was found that the appellant had not 
submitted new and material evidence with which to reopen the 
claim.  The appellant filed a substantive appeal in November 
1993. 

The case initially came before the Board in February 1997, at 
which time it was remanded for additional evidentiary 
development.  The development requested therein has been 
undertaken and the case has returned to the Board for 
appellate review.

FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death was originally denied by the RO 
in January 1992.  The appellant was notified of that decision 
in February 1992 and did not appeal in a timely manner.

2.  Since the January 1992 RO rating decision, evidence which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim has not been presented.
CONCLUSIONS OF LAW

1.  The January 1992 RO rating decision denying entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  Evidence submitted since the January 1992 RO decision is 
not new and material; thus, the claim of entitlement to 
service connection for the cause of the veteran's death may 
not be reopened and the claim remains denied.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The appellant 
maintains that the cause of the veteran's death was related 
to his service-connected gastrointestinal disability.  The 
claim of entitlement to service connection for the cause of 
the veteran's death was initially denied in an unappealed 
January 1992 rating decision.  The appellant now seeks to 
reopen the claim.

In the interest of clarity, the Board will initially review 
the relevant law and VA regulations.  The factual background 
of this case will then be discussed.  Finally, the Board will 
analyze the appellant's claim and render a decision.



Relevant Law and Regulations

Service connection for cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Notwithstanding the foregoing, service connection 
may be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999);  See Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  Service connection may also be granted for 
disability which is due to service-connected disease or 
injury. 38 C.F.R. § 3.310 (1998).  See Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the Court.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under  38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury, disability or in this case death, even 
where it would not be enough to convince the Board to grant a 
claim.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but need be probative only as to each element that 
was a specified basis for the last disallowance.   Evans v. 
Brown, 9 Vet. App. 273, 283-4 (1996).

In determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Evidence before the RO at the time of the January 1992 rating 
action

The service medical records showed a diagnosis of possible 
pulmonary tuberculosis was made in 1942 and that diagnoses of 
chronic peptic ulcer, cause undetermined, and duodenum ulcer, 
cause undetermined, were made in 1943.  Upon separation 
examination conducted in December 1945, the cardiovascular 
system and lungs were normal and X-ray films of the chest 
were negative.  An evaluation of the abdominal wall and 
viscera and of the genito-urinary system was normal.

Post service evidence showed that the veteran was 
hospitalized in December 1946 due to symptoms of vomiting, 
fever, chills and night sweats.  A chest X-ray film was 
negative.  Malaria smear repeated blood cultures, blood 
serology and urinalysis were negative.  Agglutination tests 
for brucellosis were strongly positive.  A diagnosis of 
brucellosis was made.   

By rating action of March 1947, the RO denied the veteran's 
claims of entitlement to service connection for a stomach 
condition and for chest trouble. 

In July 1962, the veteran filed a claim of entitlement to 
service connection for stomach trouble.  Additional evidence 
was submitted for the record which included private medical 
statements as well as records showing that the veteran was 
hospitalized at a VA facility from June 1962 to August 1962 
during which time antrectomy, vagectomy and gastrojejunostomy 
were performed without difficulty.  A final diagnosis of 
chronic duodenal ulcer, operated, improved was made.  By 
rating action of January 1963, the RO denied the claim of 
entitlement to service connection for stomach trouble.  That 
determination was appealed.  In an October 1963 Board 
decision, the claim of entitlement to service connection for 
duodenal ulcer was granted. 

VA medical records showed that the veteran was hospitalized 
at a VA facility from June to July 1967, during which time he 
underwent an exploratory laparotomy.  Upon VA examination 
conducted in February 1969, a gastro-intestinal series 
revealed no ulceration or obstruction.  It was noted that the 
veteran had previously undergone a gastric resection with 
approximately one third of his stomach remaining.  

In December 1985, the veteran was hospitalized and treated 
for diabetic neuropathy at a VA facility.  At that time the 
veteran's medical history was noted to include chronic 
obstructive pulmonary disease (COPD) and heart failure.  By 
VA rating action of March 1986, entitlement to special 
monthly pension based upon housebound status was granted 
primarily due to the veteran's diabetes with severe 
peripheral neuropathy and organic heart disease with 
congestive heart failure.  

The veteran was hospitalized at a VA facility in October 
1990, at which time he underwent a flexible sigmoidoscope as 
a result of symptoms including increased white blood cell 
count, and intermittent vomiting and diarrhea.  The discharge 
diagnoses included leukocytosis presumed secondary to 
bronchitis, urinary retention secondary to diabetic 
neurogenic bladder, constipation secondary to diabetic 
neurogenic bowel, diabetes mellitus Type II and transient 
abdominal pain and vomiting.  

The veteran died in December 1991.  The Certificate of Death 
listed the immediate cause of death as anoxic encephalopathy 
due to prolonged cardiopulmonary arrest.  The interval 
between onset and death was not listed, and no underlying 
cause or other significant conditions were identified.  No 
autopsy was performed.  At the time of the veteran's death 
service connection was in effect for postoperative residuals 
of a gastric resection, for which a 20 percent evaluation was 
in effect.   

January 1992 rating action

In December 1991, the appellant, the veteran's surviving 
spouse, submitted a claim of entitlement to service 
connection for the cause of the veteran's death.  That claim 
was denied in a rating action dated in January 1992.  The RO 
reasoned that the veteran's service medical records were 
negative for any evidence of heart problems and that heart 
problems did not manifest until many years following service.  
The appellant was notified of the denial of the claim in 
correspondence from the RO issued on February 6, 1992, and 
the decision was not appealed in a timely manner.  

Evidence added to the record after the January 1992 rating 
action

In May 1993, the appellant filed to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In July 1993, the RO issued correspondence 
to the appellant notifying her the claim had previously been 
denied in February 1992 and that this decision became final.  
She was advised that new and material evidence would have to 
be submitted in order to reopen the claim.  The appellant 
appealed that determination.

Subsequently, the veteran's VA terminal hospitalization 
report dated from November 26, 1991 until the date of his 
death on December 18, 1991 was received.  The history 
indicated that the veteran had a history of organic heart 
disease, chronic obstructive pulmonary disease, congestive 
heart failure and non-insulin diabetes mellitus.  The report 
indicated the veteran was admitted due to increasing 
shortness of breath, edema, and abdominal bloating.  The 
appellant denied that the veteran had any fevers, chills or 
chest pain, but mentioned that he did have incontinence of 
stools and urinary incontinence.

During the 1991 VA hospitalization, the veteran had a genito-
urinary consult for his urinary incontinence, which was 
determined to probably be secondary to congestive heart 
failure with an enlarged prostate.  A CT scan of the head was 
also done secondary to the veteran's confusion which was 
negative for any intracranial bleeding.  It was noted that 
during the hospitalization, the veteran's respiratory status 
gradually decreased secondary to his numerous cardio-
respiratory arrests.  It was also noted that his neurological 
status deteriorated to the point of being basically 
unresponsive secondary to anoxic encephalopathy suffered due 
to cardiac-arrest.  Final diagnoses which included 
cardiopulmonary arrest secondary to anoxic encephalopathy; 
respiratory failure; chronic obstructive pulmonary disease; 
congestive heart failure and non-insulin dependent diabetes 
mellitus, were made.  It was noted that the cause of the 
veteran's death on December 18, 1991 was respiratory failure.  

In March 1994, lay statements authored by the appellant and 
W.N. were received for the record.  The appellant issued a 
statement to the effect that the veteran's health broke down 
due to his stomach problems and these complications led to 
his heart problems.  The statement from W.N. indicated that 
when the veteran returned from service, he had stomach 
problems and that as a result he could not eat, would be 
deathly ill and could not sleep.

The case came before the Board in February 1997, at which 
time it was remanded for additional evidentiary development, 
to include obtaining a medical opinion to supplement the 
record.  

Pursuant to the Board's February 1997 remand, VA medical and 
hospitalization records dated from 1985 to 1991, to include 
his full terminal hospitalization records, were received.  

A medical opinion was obtained from a gastroenterologist in 
June 1999 following a review of the veteran's medical 
records, including those dated from 1985 to 1991 which were 
provided pursuant to the Board remand.  The specialist noted 
that the veteran died in 1991 from complications of 
congestive heart failure and that he had been asked to 
comment as to whether the veteran's service connected 
gastrointestinal disability was a significant factor 
contributing to his death.  The specialist physician noted 
that when admitted for VA hospitalization in November 1991, 
the veteran complained of shortness of breath, edema and 
restlessness, but denied symptoms of nausea, vomiting, 
diarrhea, diaphoresis or chest pain.  It was noted that he 
was having some loose stools and urinary incontinence.  The 
doctor observed that service connection was in effect for 
peptic ulcer disease and noted that the veteran had undergone 
a Billroth II anastomosis which required the removal of about 
a third of the veteran's stomach.  The doctor indicated that 
the veteran had a history of esophagitis, Type II diabetes, 
neurogenic bladder and anemia and noted that he had severe 
congestive heart failure in April 1990.  The veteran's 
medical history was also noted to have included moderate to 
severe COPD, peripheral neuropathy, some degree of dementia, 
psoriasis and a history of hepatitis.  

In the June 1999 VA medical opinion, the specialist indicated 
that the veteran appeared to be doing well until December 4, 
1991 at which time he had bradycardia and minimal, if any, 
respiration.  The report indicated that Code was called and 
that the veteran responded to atropine, but subsequently had 
several more codes prior to his death on December 18, 1991.  
He stated that the death summary appropriately listed the 
cause of death as anoxic encephalopathy secondary to 
prolonged cardiopulmonary arrest with an underlying problem 
of third degree heart block.  The specialist opined that 
there was no information in the final hospitalization report 
suggestive of any significant gastrointestinal complaints and 
thus the previous Billroth II partial gastrectomy for prior 
peptic ulcer disease did not appear to either cause the 
veteran's death or to be a contributing factor in his death.  
The specialist concluded that the veteran did have well-
documented severe cardiopulmonary disease which resulted in 
his ultimate demise.  

In a memorandum from the RO dated in September 1999, it was 
noted that pursuant to the Board's remand the appellant had 
been asked to provide the names and addresses of all medical 
providers who treated the veteran for his service connected 
disability until his death.  The memorandum indicated that 
the appellant identified four doctors but she did not know 
where any of the doctors were except for one, Dr. D., whose 
records are already on file, since he was a VA doctor.  It 
was noted that therefore there was not enough information 
given to obtain any additional records. 

Analysis

The appellant has petitioned to reopen a previously denied 
claim of entitlement to service connection for the cause of 
the veteran's death.  The claim was denied in a January 1992 
decision of which the appellant was informed in February 
1992.  She  did not appeal that decision within the requisite 
time and therefore it is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

As an initial matter for consideration, it appears that the 
appellant's first claim for VA benefits was based on a 
contention to the effect that his fatal heart disease was 
related to his World War II military service.  In her attempt 
to reopen her claim, she has relied on a contention that the 
veteran's death was related to his service-connected 
gastrointestinal disability.  However, reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120, 124 
(1997).  The appellant is therefore required to present new 
and material evidence in support of her claim.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed January 1992 
decision.

The essential basis for the final 1992 rating decision which 
denied service connection for the cause of the veteran's 
death was that the veteran's service medical records were 
negative for any evidence of heart problems and that heart 
problems did not manifest until many years following service.  
The RO concluded that the veteran's death was not related to 
his service.  

Since the last prior denial of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in January 1992, additional evidence in the 
form of the veteran's VA terminal hospitalization records, 
lay statements and a medical opinion have been submitted for 
the record. 

The VA terminal hospitalization report indicated that the 
cause of the veteran's death was respiratory failure.  There 
was no indication in that hospitalization report that the 
veteran's service connected gastrointestinal disability 
caused the veteran's death, or substantially or materially 
contributed to it, or that the condition which was the cause 
of his death was in any way related to service.  This 
evidence, which was consistent with the certificate of death 
already in the file, is not material in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The terminal hospitalization 
report does not establish or even suggest that the cause of 
the veteran's death was in any way related to service or to a 
service connected disability, in particular the service-
connected gastrointestinal disability.  

The lay statements of the appellant and W.N. to the effect 
that the veteran had long-standing gastro-intestinal problems 
due to service which played a part in his death, while new, 
are not considered to be material .  As lay people, these 
individuals lack the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

A medical opinion of the gastroenterologist in June 1999 is 
now part of the record.  Following a review of the veteran's 
medical records, the specialist opined that there was no 
information in the final hospitalization report suggestive of 
any significant gastrointestinal complaints and that thus, 
the previous Billroth II partial gastrectomy for prior peptic 
ulcer disease did not appear to either cause the veteran's 
death or to be a contributing factor in his death.  The 
specialist concluded that the veteran did have well-
documented severe cardiopulmonary disease which resulted in 
his ultimate demise.  Again, this evidence is considered new 
as it was not previously of record.  However, although 
pertinent to the veteran's claim, evidence which is 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).  Clearly, here the specialist's opinion was 
unfavorable to the claim, as it failed to support the 
contention that a service connected gastro-intestinal 
disability caused or contributed to the veteran's death.  
Thus, the specialist's opinion is not new and material 
evidence and is not sufficient to reopen the claim.

Service connection for the cause of a veteran's death may be 
established by showing either direct connection to service, 
or by a direct connection to a service-connected condition 
pursuant to 38 C.F.R. § 3.312.  In the case at hand, the 
appellant has presented no new evidence showing that the 
cause of the veteran's death was related to either service or 
a service-connected condition.  In light of the evidence of 
record and the appellant's failure to present or allege the 
existence of any credible evidence showing a relationship 
between the veteran's death and service or his service 
connected gastrointestinal disability, the Board finds that 
she has not presented new and material evidence since the 
last prior denial of her claim, as required to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  

In short, the additional evidence, including the VA medical 
records, the various lay contentions and statements, and the 
June 1999 medical opinion, are not in and of themselves or in 
connection with the evidence previously assembled so 
significant that they must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 C.F.R. § 
3.156; Cf. Hodge, 155 F.3d 1356.  Accordingly, the claim may 
not be reopened and remains denied.

Additional Matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete an application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the appellant of the 
evidence necessary to be submitted in connection with her 
claim.  See 38 U.S.C.A. § 5103(a), Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that when a claimant has made an application to reopen a 
claim and the Secretary is on notice of evidence which may 
prove to be new and material, but has not been submitted with 
the application, the Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the claimant of the evidence that is 
"necessary to complete the application."  Graves, 8 Vet. App 
at 525.

In the case at hand, the appellant has not made the Board 
aware of any evidence which could possibly be new and 
material for the purpose of reopening her claim.  By this 
decision, the Board informs the appellant that, in order to 
reopen her claim for service connection for the cause of the 
veteran's death, she will need to submit a competent medical 
opinion that specifically relates the cause of the veteran's 
death to his service or to a service-connected condition. 


ORDER

New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death not having been submitted, 
the benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  "Undulant fever, also known as brucellosis, is 'a disease caused by bacteria of the genus Brucella; a disease 
of man of sudden or insidious onset and long duration caused by any of four organisms found in goats, hogs, 
cattle, and dogs, characterized by great weakness, extreme exhaustion on slight effort, night sweats, chills, 
remittent fever, and generalized aches and pains, and acquired through direct contact with infected animals or 
animal products or from the consumption of milk, dairy products, or meat from infected animals.'  
WEBSTER'S MEDICAL DESK DICTIONARY 88 (1986)."  Grose v. Brown, 4 Vet. App. 144, 145 (1993).

